DETAILED ACTION
1.	Applicant’s Amendment filed on 10/25/2021 has been reviewed and placed of record in the file.

2.	Applicant’s arguments with respect to the amended claims 1 and 15, filed 10/25/2021, have been considered but they are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 102

3.	Claims 1-6 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin U.S. Patent Application Publication 2017/0125573 A1 (the ‘573 reference).
Referring to claim 1, the ‘573 reference discloses a transistor, comprising: 
a first part (lower part) of a gate (110, Fig. 3F, paragraph(s) [0020]) above a substrate (101) (and) that has a first width;  
a second part (upper part) of the gate (110) above the first part of the gate that is centered with respect to the first part (lower part) of the gate and that has a second width that is greater than the first width, wherein the first part (lower part) of the gate and the second part (upper part) of the gate form a single monolithic T-gate structure (110); and
a dielectric layer (107/111, paragraph(s) [0028], [0030]) laterally surrounding both the first part of the gate (110) and the second part of the gate (110).
Referring to claim 15 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a method, comprising: 
forming a first part (lower part) of a gate (110, Fig. 3F) above a substrate (101) (and) that has a first width;  
forming a second part (upper part) of the gate (110) above the first part of the gate that is centered with respect to the first part of the gate and that has a second width that is greater than the first width, wherein the first part (lower part) of the gate (110) and the second part (upper part) of the gate (110) form a single monolithic T-gate structure (110); and
forming a dielectric layer (107/111, paragraph(s) [0028], [0030]), the dielectric layer laterally surrounding both the first part of the gate (110) and the second part of the gate (110).  
Referring to claim 2, the reference further discloses a gallium nitride epitaxial layer (104, paragraph(s) [0020], [0025]).
Referring to claim 16, the reference further discloses a gallium nitride epitaxial layer (104) above the substrate (101). 
Referring to claim 3, the reference further discloses a polarization layer (barrier layer 105, paragraph(s) [0025]).
Referring to claim 17, the reference further discloses a polarization layer (105) above the gallium nitride epitaxial layer (104).
claims 4 and 18, the reference further discloses that the T-gate structure (110) is surrounded by high-k material (that of 107/111, formed of a high-k material such as silicon nitride or aluminum oxide, paragraph(s) [0028], [0030]).
Referring to claims 5 and 19, Fig. 3F depicts that the first part (lower part) of the gate (110) is above the gallium nitride epitaxial layer (104).  
Referring to claims 6 and 20, Fig. 3F depicts that the first part (lower part) of the gate (110) extends to (a) top surface of the polarization layer (105).

4.	Claims 1-7 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. U.S. Patent Application Publication 2013/0277680 A1 (the ‘680 reference).
Referring to claim 1, the ‘680 reference discloses a transistor, comprising: 
a first part (lower part) of a gate (78, Fig. 23, paragraph(s) [0058]) above a substrate (50) (and) that has a first width;  
a second part (upper part) of the gate (78) above the first part of the gate that is centered with respect to the first part (lower part) of the gate and that has a second width that is greater than the first width, wherein the first part (lower part) of the gate and the second part (upper part) of the gate form a single monolithic T-gate structure (78); and
a dielectric layer (82/83, paragraph(s) [0060], [0061]) laterally surrounding both the first part of the gate (78) and the second part of the gate (78).
Referring to claim 15 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a method, comprising: 
forming a first part (lower part) of a gate (78, Fig. 23) above a substrate (50) (and) that has a first width;  
forming a second part (upper part) of the gate (78) above the first part of the gate that is centered with respect to the first part of the gate and that has a second width that is greater than the first width, wherein the first part (lower part) of the gate (78) and the second part (upper part) of the gate (78) form a single monolithic T-gate structure (78); and
forming a dielectric layer (82/83, paragraph(s) [0060], [0061]), the dielectric layer laterally (82/83) surrounding both the first part of the gate (78) and the second part of the gate (78).  
Referring to claim 2, the reference further discloses a gallium nitride epitaxial layer (51, paragraph(s) [0040]).
Referring to claim 16, the reference further discloses a gallium nitride epitaxial layer (51) above the substrate (50). 
Referring to claim 3, the reference further discloses a polarization layer (AlGaN barrier layer 52 and/or GaN surface layer 53 , paragraph(s) [0041]).
Referring to claim 17, the reference further discloses a polarization layer (52/53) above the gallium nitride epitaxial layer (51).
Referring to claims 4 and 18, the reference further discloses that the T-gate structure (78) is surrounded by high-k material (that of 82/83, formed of a high-k material such as silicon nitride (Si3N4) or aluminum oxide (Al2O3), paragraph(s) [0060], [0061]).
Referring to claims 5 and 19, Fig. 23 depicts that the first part (lower part) of the gate (78) is above the gallium nitride epitaxial layer (51).  
Referring to claims 6 and 20, Fig. 23 depicts that the first part (lower part) of the gate (78) extends to (a) top surface of the polarization layer (52/53).
Referring to claim 7 the reference further discloses that an insulator (86, paragraph(s) [0062]) surrounds the top and the sides of the T-gate structure (78) and the high-k material (82/83). 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





01-10-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818